It appears to the court that the entry of the appellees is special, and that the survey is made conformable thereto; it also appears that the entry of appellant is of older date than appellees’, and, calling for a claim which depended on another claim, might, had those claims been properly surveyed, have been also surveyed with tolerable safety; but, as the claim on which the appellant immediately depends is surveyed entirely off its ground, and as the appellant’s survey, by attempting to adjoin it, assumes a position not warranted by the entry, the court is of opinion that the decree of the court be affirmed, with costs, and that the cause be remanded to the court from whence it came, that such further orders may be taken therein as the said court may think necessary to produce a final determination of the cause, which is ordered to» be certified to the said court.